Exhibit 10.1

 

December 30, 2005

 

Allen J. Bernstein

c/o Morton’s Restaurant Group, Inc.

3333 New Hyde Park Road, Suite 210

New Hyde Park, New York 11042

 

Dear Allen:

 

This letter agreement (the “Agreement”) confirms our understanding and agreement
with respect to your retirement from Morton’s Restaurant Group, Inc. (the
“Company”) as follows:

 

1.    Termination Of Employment.    Effective as of December 31, 2005 (the
“Termination Date”), your employment with the Company and its affiliates shall
be terminated and you shall have no further obligation to the Company or its
affiliates. You hereby retire, effective as of the Termination Date, from all
positions that you hold with the Company and any of its affiliates, including,
without limitation, any position on the Company’s board of directors or the
board of directors of any affiliate of the Company. As of the Termination Date,
you shall have the title of Chairman Emeritus of the Company.

 

2.    Severance Payments/Benefits.    In consideration for your entering into
this Agreement, specifically including the immediate termination of your
employment and the General Release and covenants contained herein, you shall,
subject to the expiration of the Revocation Period without your revocation of
the General Release, be entitled to the following:

 

a.    A payment of $7 million, payable in twelve equal quarterly installments
beginning January 3, 2006;

 

b.    Your annual bonus for calendar year 2005, payable when such bonus is paid
to executives of the Company. In no event will you be entitled to any annual
bonus with respect to calendar year 2006; and

 

c.    You shall have the option, within thirty days following the Termination
Date, to acquire the Company’s interest in any insurance policy the Company
acquired for its own benefit on your life, to the extent permitted by such
policy or policies, upon the payment to the Company of such policy’s or
policies’ then cash surrender value. If you exercise the option, the Company
will take whatever reasonable steps are necessary to assign all the rights in
the entire policy or policies to you, to the extent permitted by such policy or
policies, and to deliver physical possession of the policy or policies to you;
and



--------------------------------------------------------------------------------

3.    Equity.    Reference is made to the Employee Subscription Agreement, dated
as of August 27, 2003, between you and Morton’s Holdings, LLC (the “LLC”), a
Delaware limited liability company (the “Subscription Agreement”). Capitalized
terms not otherwise defined in this Section 3 shall have the same meanings as
set forth in the Subscription Agreement. Notwithstanding the terms of the
Subscription Agreement, (i) as of the Termination Date, all the Time Vesting
Employee Securities granted pursuant to the Subscription Agreement shall be
deemed to be Vested Common Units under the Subscription Agreement and (ii) you
shall continue to be eligible to vest in the Performance Vesting Employee
Securities pursuant to the terms of the Subscription Agreement, without regard
to the requirement that your employment continue through the Final Test Event;
provided, however, that, to the extent the terms of the Performance Vesting
Employee Securities held by the senior executives of the Company are adjusted or
amended or the Performance Vesting Employee Securities are cancelled and/or
replaced with other awards or compensation, the Company and you agree that your
Performance Vesting Employee Securities will be treated in the same manner.

 

4.    Full Satisfaction.    You hereby acknowledge and agree that, except for
the payments and benefits under Sections 2 and 3 of this Agreement, that will
become payable to you hereunder if you do not revoke this Agreement as described
in Section 7(c), you will not be entitled to any other compensation or benefits
from the Company or its affiliates, including, without limitation, any other
severance or termination benefits; provided that it is agreed that nothing in
this Agreement shall constitute a waiver of your rights to vested benefits, if
any, under the Company’s employee benefit plans in respect of your services to
the Company prior to the Termination Date. You hereby acknowledge and agree
that, as of the Termination Date, the Third Amended and Restated Employment
Agreement between you and the Company, dated as of January 1, 2003 shall be
terminated and of no further force or effect, including, without limitation, any
provision requiring (x) the Company to give you notice of termination and (y)
you to mitigate any of the severance benefits payable hereunder. You further
agree that you will reimburse the Company, within ten (10) days following a
request for reimbursement from the Company, for any payments made or expenses
incurred (including with respect to any medical benefits) on behalf of you or
your affiliates.

 

5.    Confidential Information; Confidentiality of this Agreement.

 

a.    You will keep secret and retain in strictest confidence and will not
release or divulge either orally or in writing to any person, firm or entity
except as may be required by law or regulation or by order of any court, and
will not use for the benefit of yourself or others, any confidential matters of
the Company or its affiliates including, without limitation, (i) “know-how,”
trade secrets, details of client or consultant contracts, pricing policies,
compensation arrangements, business acquisition plans, new personnel acquisition
plans, and other projects and inventions and research projects of the Company or
its affiliates learned by you heretofore, and (ii) each and every term of this
Agreement.

 

b. You acknowledge and agree that the remedies available to the Company at law
for a breach or threatened breach of any of the provisions of this Section 5
would be inadequate and, in recognition of this fact, you agree that, in the
event of a breach or threatened breach, in addition to any remedies at law, the
Company shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order or permanent injunction or any other
equitable remedy that may be available.

 

6.    Return of Property to the Company.    All memoranda, notes, lists, records
and other documents or papers (and all copies thereof), including items stored
in computer memories, on microfilm or by other means, made or compiled by you,
or made available to you relating to the Company or its affiliates or its
business, are and shall remain the property of the Company and shall be
delivered to the Company promptly upon the execution of this Agreement.

 

 

2



--------------------------------------------------------------------------------

7.    General Release.

 

a.    For and in consideration of the payments and benefits hereunder, you
hereby agree on behalf of yourself, your agents, assignees, attorneys,
successors, assigns, heirs and executors, to, and you do hereby, fully and
completely forever release the Company and its affiliates, predecessors and
successors and all of their respective past and/or present officers, directors,
partners, members, managing members, managers, employees, agents,
representatives, administrators, attorneys, insurers and fiduciaries in their
individual and/or representative capacities (hereinafter collectively referred
to as the “Releasees”), from any and all causes of action, suits, agreements,
promises, damages, disputes, controversies, contentions, differences, judgments,
claims, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialities, covenants, contracts, variances, trespasses, extents, executions
and demands of any kind whatsoever, which you or your heirs, executors,
administrators, successors and assigns ever had, now have or may have against
the Releasees or any of them, in law, admiralty or equity, whether known or
unknown to you, for, upon, or by reason of, any matter, action, omission, course
or thing whatsoever occurring up to the date this Agreement is signed by you,
including, without limitation, in connection with or in relationship to your
employment or other service relationship with the Company or its affiliates, the
termination of any such employment or service relationship and any applicable
employment, compensatory or equity arrangement with the Company or its
respective affiliates; provided that such released claims shall not include any
claims to enforce your rights under, or with respect to, this Agreement or any
claim you have to indemnification from the Company (such released claims are
collectively referred to herein as the “Released Claims”).

 

b.    Notwithstanding the generality of clause (a) above, the Released Claims
include, without limitation, (i) any and all claims under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Civil
Rights Act of 1971, the Civil Rights Act of 1991, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, and any and all
other federal, state or local laws, statutes, rules and regulations pertaining
to employment or otherwise, and (ii) any claims for wrongful discharge, breach
of contract, fraud, misrepresentation or any compensation claims, or any other
claims under any statute, rule or regulation or under the common law, including
compensatory damages, punitive damages, attorney’s fees, costs, expenses and all
claims for any other type of damage or relief.

 

c.    You represent that you have read carefully and fully understand the terms
of this Agreement, and that you have been advised to consult with an attorney
and have had the opportunity to consult with an attorney prior to signing this
Agreement. You acknowledge that you are executing this Agreement voluntarily and
knowingly and that you have not relied on any representations, promises or
agreements of any kind made to you in connection with your decision to accept
the terms of this Agreement, other than those set forth in this Agreement. You
acknowledge that you have been given at least twenty-one days to consider
whether you want to sign this Agreement and that the Age Discrimination in
Employment Act gives you the right to revoke this Agreement within seven (7)
days after it is signed, and you understand that you will not receive any
payments or benefits due you under this Agreement until such seven (7) day
revocation period (the “Revocation Period”) has passed and then, only if you
have not revoked this Agreement. To the extent you have executed this Agreement
within less than twenty-one (21) days after its delivery to you, you hereby
acknowledge that your decision to execute this Agreement prior to the expiration
of such twenty-one (21) day period was entirely voluntary.

 

8.    Non-Disparagement.    You agree that you will not, for a period of three
years following the Termination Date, take any action to disparage or criticize
to any third parties any of the products, services or any of the employees,
officers, directors, members or equity holders of the Company, the

 

3



--------------------------------------------------------------------------------

LLC or any of their subsidiaries, or to commit any other action that materially
injures or hinders the business relationship of the Company, the LLC or their
subsidiaries or any of their respective officers, members, directors, equity
holders or employees.

 

9.    Withholding Taxes.    The Company may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation. You agree that you
will indemnify the Company if any liability is imposed on the Company as a
result of (i) the Company honoring your request to reduce the amount withheld
for taxes on any payment hereunder or (ii) your failure to pay your income taxes
when due.

 

10.    Governing Law.    This Agreement will be governed, construed and
interpreted under the laws of the State of New York, without regard to the
conflicts of laws provisions thereof.

 

11.    Entire Agreement/Counterparts.    This constitutes the entire agreement
between the parties. It may not be modified or changed except by written
instrument executed by all parties. This Agreement may be executed in
counterparts, each of which shall constitute an original and which together
shall constitute a single instrument.

 

4



--------------------------------------------------------------------------------

If this letter correctly sets forth your understanding of our agreement with
respect to the foregoing matters, please so indicate by signing below on the
line provided for your signature.

 

Very truly yours,

Morton’s Restaurant Group, Inc.

By:   /s/ Thomas J. Baldwin Name:   Thomas J. Baldwin Title:  

Executive Vice President

Chief Financial Officer

 

Reviewed, approved and agreed:

 

/s/ Allen J. Bernstein                    

Allen J. Bernstein

 

For purposes of Section 3 of the Agreement only:

Morton’s Holdings, LLC

By:   /s/ Thomas J. Baldwin Name:   Thomas J. Baldwin Title:  

Executive Vice President

Chief Financial Officer